Citation Nr: 1045331	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent 
prior to May 31, 2008, for degenerative disc disease, with 
intervertebral disc syndrome, of the lumbosacral spine.  

3.  Entitlement to a disability rating in excess of 20 percent 
commencing May 31, 2008, for degenerative disc disease, with 
intervertebral disc syndrome, of the lumbosacral spine.  

4.  Entitlement to a disability rating in excess of 10 percent 
prior to May 18, 2006, and in excess of 20 percent thereafter, 
for degenerative disc disease, with intervertebral disc syndrome 
and spondylosis of the cervical spine.  

5.  Entitlement to a disability rating in excess of 20 percent 
commencing May 18, 2006, for degenerative disc disease, with 
intervertebral disc syndrome and spondylosis of the cervical 
spine.  

6.  Entitlement to an effective date prior to April 23, 2004, for 
the award of service connection for bipolar disorder, major 
depression, and dysthymic disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and March 2009 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the course of this appeal, the Veteran has been awarded 
increased ratings for his disabilities of the cervical and 
lumbosacral spine.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, these matters remain in appellate status.  

In August 2010, the Veteran testified before the Board.  A 
transcript of this hearing has been associated with the claims 
file.  



FINDINGS OF FACT

1.  Competent evidence has been presented of a current diagnosis 
of PTSD based on an in-service stressor.

2.  Prior to May 31, 2008, the Veteran's degenerative disc 
disease of the lumbosacral spine was characterized by forward 
flexion in excess of 60 degrees and cumulative range of motion in 
excess of 120 degrees.  

3.  Commencing May 31, 2008, the Veteran's degenerative disc 
disease of the lumbosacral spine was characterized by forward 
flexion in excess of 30 degrees but less than 60 degrees, with 
pain and weakness with motion.  

4.  Prior to May 18, 2006, the Veteran's degenerative disc 
disease of the cervical spine was characterized by forward 
flexion to 90 degrees, a combined range of motion in excess of 
170 degrees, and a lack of neurological impairment of the 
extremities.  

5.  Commencing May 18, 2006, the Veteran's degenerative disc 
disease of the cervical spine is characterized by forward flexion 
to at least 20 degrees, and a lack of neurological impairment of 
the extremities.  

6.  A service connection claim for a psychiatric disability was 
received by VA on April 23, 2004, and represents the first such 
claim of record.  


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred during military 
service, and service connection for this disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  

2.  The criteria for a disability rating in excess of 10 percent 
prior to May 31, 2008, for degenerative disc disease with 
intervertebral disc syndrome of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 
(2010). 

3.  The criteria for a disability rating in excess of 20 percent 
commencing May 31, 2008, for degenerative disc disease with 
intervertebral disc syndrome of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 
(2010). 

4.  The criteria for a disability rating in excess of 10 percent 
prior to May 18, 2006, for degenerative disc disease with 
spondylosis and intervertebral disc syndrome of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-43 (2010).

5.  The criteria for a disability rating in excess of 20 percent 
commencing May 18, 2006, for degenerative disc disease with 
spondylosis and intervertebral disc syndrome of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-43 (2010). 

6.  The criteria for entitlement to an effective date prior to 
April 23, 2004, for the grant of service connection for bipolar 
disorder, major depression, and dysthymic disorder have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.400 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In June 2004, December 
2005, March 2006, April 2006, July 2006, November 2007, June 
2008, November 2009, and May 2010 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claims on appeal.  Additionally, the March 2006 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

Furthermore, as the claim for an earlier effective date is a 
downstream issue from that of service connection, he bears the 
burden of demonstrating prejudice resulting from defective VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding 
that "where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the May 2005 and March 2009 adverse 
determinations on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  VA 
also attempted to obtain pertinent medical records from the 
Social Security Administration.  See Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  In a June 2008 statement, however, the Social Security 
Administration informed VA that such records were no longer 
available, and the Veteran was so informed of this fact.  He has 
also been afforded VA medical examination on several occasions, 
most recently in December 2008.  The Board notes that the VA 
examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and are adequate 
for purposes of this appeal.  In August 2010, the Veteran was 
afforded the opportunity to testify before the Board.  The Board 
is not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection-PTSD

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material to 
the claim, the claimant shall be given the benefit of the doubt. 
38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements for verification of a Veteran's claimed 
stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a 
Veteran's lay testimony alone may establish the incurrence of an 
in-service stressor if such stressor is consistent with the 
circumstances of the Veteran's service, involves a fear of 
hostile military or terrorist activity, and is found by a VA 
psychiatrist or psychologist to be sufficient to support a 
diagnosis of PTSD.  Clear and convincing evidence to the contrary 
may, however, rebut such a presumption.  Id.  

In the present case, the Veteran has alleged that he experienced 
many harrowing and life-threatening experiences while serving as 
a salvage diver during military service.  At his August 2010 
personal hearing, he stated that he felt afraid for his life on 
several occasions while on dives.  In his written statements, he 
also alleged that several of his fellow divers were injured 
and/or killed while on missions with the Veteran.  The Board 
notes that the Veteran's service records confirm he served as a 
scuba and salvage diver during his first several years in the 
service.  Thus, the Board finds his claimed stressor is 
consistent with the places, times, and circumstances of the 
Veteran's military service.  According to the U.S. Court of 
Appeals for Veterans Claims (Court), the Veteran need not submit 
evidence of personal participation in stressful events; he need 
only submit, or point the VA to, "independent evidence of the 
occurrence of a stressful event, [which] . . . implies his 
personal exposure."  Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002).  

Next, the Veteran was diagnosed as having PTSD by a VA 
psychiatrist in May 2007, and in December 2008.  The VA examiners 
based this diagnosis on the Veteran's traumatic experiences 
during military service.  Additional VA outpatient treatment 
records also confirm a current diagnosis of PTSD.  Therefore, in 
light of the record, the benefit of the doubt is afforded the 
Veteran, and service connection for PTSD is hereby granted.  See 
38 U.S.C.A. § 5107(b).  

III.  Increased rating-Spinal disabilities

The Veteran seeks increased initial ratings for his disabilities 
of the lumbosacral and cervical spine.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
When, however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which provides 
the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease
Unfavorable ankylosis of the entire spine
	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine	30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis	20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-42.  

If the facts of a claim warrant, spinal disabilities may also be 
evaluated based on intervertebral disc syndrome.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  Using the first criteria, intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warranted a 60 percent 
evaluation.  With incapacitating episodes having a total duration 
of at least 4 weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 20 
percent evaluation is warranted.  An "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1.  

a.  Lumbosacral spine

As is noted above, the Veteran has been awarded a 10 percent 
disability rating prior to May 31, 2008, for his lumbosacral 
spine disability, and 20 percent thereafter.  These time periods 
will be considered in turn.  

Upon receipt of his claim, the Veteran was afforded a VA 
orthopedic examination in February 2005.  He reported a history 
of recurrent low back pain beginning in service, for which he now 
used medication.  He denied requiring a cane or back brace, 
however.  Physical evaluation of the low back indicated it was 
normal in appearance, without signs of obvious trauma.  
Tenderness was present with palpation along the midline and along 
the paraspinal muscles.  Range of motion testing revealed forward 
flexion to 70 degrees, extension to 20 degrees, lateral flexion 
to 20 degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  Pain was reported with range of motion, but he was 
without weakness, lack of endurance, incoordination, or 
fatigability.  Sensation, reflexes, and motor strength of the 
lower extremities were within normal limits.  X-rays of the 
lumbosacral spine confirmed a prior fracture of the L3 disc body, 
along with degenerative changes of the lumbosacral spine.  

The Veteran was next afforded a VA orthopedic examination in May 
2006.  He reported pain, weakness, stiffness, and limitation of 
motion of the lumbosacral spine.  He used medication for his 
pain, and reported his pain incapacitated him up to 30 times per 
month, with such episodes lasting up to 2 days.  On physical 
examination, the Veteran's gait and posture were within normal 
limits, and he did not require an assistance device for 
ambulation.  Physical examination of the lumbosacral spine was 
negative for radiating pain with movement, muscle spasm, 
tenderness, or ankylosis.  Straight leg raising was positive on 
the left.  Range of motion testing indicated forward flexion to 
70 degrees, extension to 5 degrees, lateral flexion to 15 degrees 
bilaterally, and lateral rotation to 20 degrees bilaterally.  No 
additional limitation of motion was noted to result due to such 
factors as incoordination, pain, pain on use, fatigue, weakness, 
or lack of endurance.  No signs of intervertebral disc syndrome 
were noted.  Motor function and sensory and neurological findings 
of the lower extremities were essentially within normal limits.  
Degenerative disc disease of the lumbosacral spine was confirmed.  

The Veteran underwent a laminectomy and discectomy of the 
lumbosacral spine at a VA medical center in June 2005.  His 
surgery was without complications, and he was discharged to be 
followed on an outpatient basis.  The Board notes that he was 
granted a temporary total rating for convalescence purposes, 
effective from June 8, 2005, to December 31, 2005, following his 
surgery.  

The Veteran was most recently afforded a VA orthopedic 
examination in December 2008.  He reported pain, weakness, 
stiffness, and limitation of motion of the lumbosacral spine.  He 
denied loss of bladder or bowel control, however.  He used 
medication for his pain, but denied incapacitating episodes.  On 
physical examination, the Veteran's posture was within normal 
limits, his gait was antalgic, and he did not require an 
assistance device for ambulation.  A nontender surgical scar 
measuring 7cm by .5cm was present along the midline of the low 
back.  Physical examination of the lumbosacral spine was negative 
for radiating pain with movement, muscle spasm, tenderness, or 
ankylosis.  Straight leg raising was positive on the left.  Range 
of motion testing indicated forward flexion to 45 degrees, 
extension to 20 degrees, lateral flexion to 20 degrees 
bilaterally, and lateral rotation to 20 degrees bilaterally.  No 
additional limitation of motion was noted to result due to such 
factors as incoordination, pain, pain on use, fatigue, weakness, 
or lack of endurance.  Reflexes were 2+ in the lower extremities.  
X-rays demonstrated degenerative arthritis, an old compression 
fracture, and spondylosis.  Degenerative disc disease of the 
lumbosacral spine was confirmed.  

The Veteran has also received VA outpatient treatment during the 
pendency of this appeal, and he has consistently reported pain, 
weakness, and limitation of motion of the low back.  A January 
2008 MRI of the Veteran's lumbosacral spine confirmed a 
compression fracture at L3, along with bulging discs and 
degenerative changes at several levels of the lumbosacral spine.  
In a January 2009 letter, the Veteran's treating VA physician 
stated the Veteran had severe pain secondary to spinal stenosis 
of the lumbosacral spine.  At his August 2010 personal hearing 
before the Board, he stated his back pain was both severe and 
chronic, interfering with his sleep and his daily activities.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating in excess of 10 percent prior to May 31, 2008, 
for the Veteran's service-connected lumbosacral spine disability.  
According to the February 2005 and May 2006 VA examination 
reports, the Veteran's forward flexion of the thoracolumbar spine 
has not been less than 60 degrees, nor has the combined range of 
motion of the thoracolumbar spine been reduced to 120 degrees or 
less for the time period in question.  Furthermore, the Veteran 
has not demonstrated muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis prior to May 
31, 2008.  According to the various examination reports of 
record, the Veteran's gait has been within normal limits, and he 
has not exhibited abnormal spinal contour.  He has not required a 
cane or other assistance device to aid with ambulation.  The 
Veteran has also not demonstrated additional limitation of motion 
based on such factors as pain, pain on use, weakness, 
fatigability, or incoordination with repeated use.  See DeLuca, 8 
Vet. App. at 202.  Thus, an increased rating in excess of 10 
percent prior to May 31, 2008, is not warranted.  

The Board is aware that in June 2005, the Veteran underwent a 
laminectomy and discectomy of the lumbosacral spine at a VA 
medical center.  He was subsequently awarded a temporary total 
rating under 38 C.F.R. § 4.30, effective from June 8, 2005, to 
December 31, 2005, for convalescence purposes.  As he has not 
objected to the effective dates of this award, that issue is not 
before the Board.  

Considering next entitlement to a disability rating in excess of 
20 percent after May 31, 2008, the December 2008 VA examination 
report and other pertinent evidence of record does not reflect 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine, as would warrant the next higher rating of 40 percent.  
Additionally, though the Veteran has some weakness due to such 
factors as pain, pain on use, fatigability, and incoordination 
with repetitive motion, these do not result in additional 
limitation of motion, as would support a higher rating.  See 
DeLuca, 8 Vet. App. at 202.  Overall, the preponderance of the 
evidence is against a disability rating in excess of 20 percent 
after May 31, 2008, for his lumbosacral spine disability.  

Consideration of the Veteran's disability under the criteria for 
intervertebral disc syndrome also would not result in a higher 
rating, as he does not experience flare-ups or incapacitating 
episodes which require 2 or more weeks of bed rest for the period 
prior to May 31, 2008, or, for the period thereafter, 4 weeks or 
more of bed rest prescribed by a physician within a 12 month 
period.  The Board notes that on the occasion of his June 2005 VA 
examination, he reported incapacitating episodes occurring on an 
almost daily basis.  Review of the VA outpatient treatment 
records does not, however, indicate bed rest was prescribed on 
such a frequent basis by a physician.  Furthermore, the Veteran 
has not displayed any significant impairment of the motor 
strength, sensation, or neurological functioning of the lower 
extremities.  Thus, an increased rating based on intervertebral 
disc syndrome is not warranted.  Additionally, as the Veteran has 
remained at this level of impairment for the entire pendency of 
the appeal, a staged rating in excess of that already awarded by 
VA is not warranted at the present time.  See Fenderson, 12 Vet. 
App. at 119.  Entitlement to an extraschedular rating is also not 
found to be warranted at this time, as will be discussed in 
greater detail below.  

In reviewing the Veteran's claim, the Board is also aware that 
separate ratings may be awarded for distinct symptomatology or 
manifestations of the service-connected disability at issue.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).  In the present case, 
the Veteran has a surgical scar of the low back following his 
2005 surgery; however, his scar is well-healed and asymptomatic 
according to the December 2008 VA examination report.  Based on 
these findings, a separate 10 percent rating is not warranted at 
present under the criteria for skin disabilities.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-05.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent prior to May 31, 2008, 
and in excess of 20 percent thereafter for the Veteran's 
degenerative disc disease of the lumbosacral spine.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Cervical spine

The Veteran also seeks an increased rating for his degenerative 
disc disease of the cervical spine.  The general criteria for the 
award of increased ratings has already been noted above.  As also 
noted above, the Veteran has been granted a disability rating of 
10 percent prior to May 18, 2006, and of 20 percent thereafter.  
These time periods will be considered in turn.  

Upon receipt of his claim, the Veteran was afforded a VA 
orthopedic examination in February 2005.  He reported a history 
of recurrent neck pain beginning in service, for which he now 
used medication.  He denied, however, requiring a cane or back 
brace.  Physical evaluation indicated his neck was normal in 
appearance, without signs of obvious trauma.  Tenderness was 
present with palpation along the midline and extending toward the 
shoulders.  Range of motion testing revealed forward flexion to 
90 degrees, extension to 40 degrees, lateral flexion to 60 
degrees bilaterally, and lateral rotation to 80 degrees 
bilaterally.  Pain was reported with range of motion, but he was 
without weakness, lack of endurance, incoordination, or 
fatigability.  Sensation, reflexes, and motor strength of the 
upper extremities were within normal limits.  X-rays of the neck 
reflected mild degenerative changes.  

The Veteran was next afforded a VA orthopedic examination in May 
2006.  He reported pain, weakness, stiffness, and limitation of 
motion of the cervical spine.  He used medication for his neck 
pain, and reported experienced incapacitating episodes up to 2 
times per month, lasting up to 2 days.  On physical examination, 
the Veteran's gait and posture were within normal limits, and he 
did not require an assistance device for ambulation.  Physical 
examination of the cervical spine indicated radiating pain with 
movement, but no muscle spasm, tenderness, or ankylosis.  Range 
of motion testing indicated forward flexion to 20 degrees, 
extension to 5 degrees, lateral flexion to 20 degrees 
bilaterally, and lateral rotation to 40 degrees bilaterally.  No 
additional limitation of motion was noted to result due to such 
factors as incoordination, pain, pain on use, fatigue, weakness, 
or lack of endurance.  No signs of intervertebral disc syndrome 
were noted.  Motor function and sensory and neurological findings 
of the upper extremities were within normal limits.  A chronic 
cervical strain was confirmed.  

The Veteran was most recently afforded a VA orthopedic 
examination in December 2008.  He reported pain, weakness, 
stiffness, and limitation of motion of the cervical spine.  He 
used medication for his neck pain, but denied incapacitating 
episodes.  On physical examination, the Veteran's posture was 
within normal limits, his gait was antalgic, and he did not 
require an assistance device for ambulation.  Physical 
examination of the cervical spine indicated radiating pain with 
movement, but no muscle spasm, tenderness, or ankylosis.  Range 
of motion testing indicated forward flexion to 30 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and lateral rotation to 40 degrees bilaterally.  No 
additional limitation of motion was noted to result due to such 
factors as incoordination, pain, pain on use, fatigue, weakness, 
or lack of endurance.  Reflexes were 2+ in the upper extremities.  
X-rays demonstrated degenerative arthritis, spondylosis, and 
neuroforaminal narrowing.  A chronic cervical strain was 
confirmed.  

The Veteran has also received VA outpatient treatment for his 
cervical spine during the pendency of this appeal.  He has 
consistently reported chronic pain and weakness of the neck.  An 
April 2005 VA MRI report confirmed neural foramina narrowing at 
multiple levels of the cervical spine.  In a January 2009 letter, 
the Veteran's treating VA physician stated the Veteran had severe 
pain secondary to spinal stenosis of the cervical spine.  At his 
August 2010 personal hearing before the Board, he stated his 
cervical spine pain was both severe and chronic, interfering with 
his sleep and his daily activities.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 10 percent prior to May 18, 2006.  According to the 
February 2005 VA examination report, the Veteran has forward 
flexion to 90 degrees, well in excess of the 30 degrees or less 
of forward flexion required for a 20 percent rating.  He also 
does not have combined range of motion of the cervical spine 
limited to 170 degrees or less, as his combined range of motion 
in February 2005 was in excess of 170 degrees.  Additionally, the 
outpatient treatment records for that time period do not reflect 
a greater degree of impairment than that demonstrated in February 
2005.  Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent prior to May 18, 2006.   

Next, the preponderance of the evidence is against a disability 
rating in excess of 20 percent commencing May 18, 2006, for his 
degenerative disc disease of the cervical spine.  As noted above, 
the next higher rating of 30 percent requires forward flexion of 
the cervical spine limited to 15 degrees or less, or favorable 
ankylosis of the cervical spine.  Neither degree of impairment 
has been demonstrated in the present case.  According to the 2006 
and 2008 VA examination reports, the Veteran's forward flexion of 
the cervical spine has been to at least 20 degrees during the 
pendency of this appeal, and was most recently measured to 30 
degrees in December 2008.  Additionally, while the Veteran has 
some weakness due to such factors as pain, pain on use, 
fatigability, and incoordination with repetitive motion, these do 
not result in additional limitation of motion, as would support a 
higher rating.  See DeLuca, 8 Vet. App. at 202.  

Consideration of the Veteran's disability under the criteria for 
intervertebral disc syndrome also would not result in a higher 
rating, as he does not experience flare-ups or incapacitating 
episodes which require 4 or more weeks of bed rest prescribed by 
a physician within a 12 month period.  The Board notes that on 
the occasion of his June 2005 VA examination, he reported 
incapacitating episodes occurring on an almost daily basis.  
Review of the VA outpatient treatment records does not, however, 
indicate bed rest was prescribed by a physician on such a 
frequent basis.  Furthermore, the Veteran has not displayed any 
significant impairment of the motor strength, sensation, or 
neurological functioning of the upper or lower extremities.  
Thus, an increased rating based on intervertebral disc syndrome 
is not warranted for the time periods in question.  Additionally, 
as the Veteran has remained at this level of impairment for the 
entire pendency of the appeal, a staged rating is not warranted 
at the present time.  See Fenderson, 12 Vet. App. at 119.  
Entitlement to an extraschedular rating is also not found to be 
warranted at this time, as will be discussed in greater detail 
below.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent prior to May 18, 2006, 
and in excess of 20 percent thereafter for the Veteran's 
degenerative disc disease of the cervical spine.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the spinal disabilities at issue.  The Board observes 
that although the Veteran has not been employed for many years, 
this fact is due to a variety of medical disabilities, and not 
his spinal disabilities alone.  He has not required frequent or 
extensive hospitalization for his service-connected spinal 
disabilities during the pendency of this appeal.  Additionally, 
no examiner has stated the Veteran's service-connected spinal 
disabilities alone are the cause of any marked or total 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
the service-connected disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  Finally, the Board observes that the Veteran 
has already been awarded a 100 percent combined schedular rating, 
effective April 23, 2004, thus rendering essentially moot any 
question as to entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
after that date.  For these reasons, referral for extraschedular 
consideration is not warranted.  

IV.  Earlier effective date

The Veteran seeks an effective date prior to April 23, 2004, for 
the grant of service connection for bipolar disorder, major 
depression, and dysthymic disorder.  Generally, the effective 
date for an award of service connection and disability 
compensation, based on an original claim, is the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with any claim, when 
there is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one or 
more benefits."  It must "identify the benefit sought."  38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, both 
formal and informal, for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated 
that VA "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, VA [must] give a sympathetic reading to the veteran's 
filings by determining all potential claims raised by the 
evidence, applying all relevant laws and regulations."  Szemraj 
v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal claim 
must be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.  VA, however, is not required to 
anticipate any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995).  

In the present case, the Veteran has been awarded, within a March 
2009 rating decision, an effective date of April 23, 2004, for 
the award of service connection for a psychiatric disability.  On 
this date the RO received an informal claim for a psychiatric 
disability, claimed as PTSD, depression, and/or insomnia.  Review 
of the record further indicates that this is the first such claim 
of record.  While the Veteran did file a service connection claim 
shortly after service separation for multiple disabilities, which 
was received by VA on September 30, 1992, he did not report a 
psychiatric disability at that time.  

In support of his claim, the Veteran has argued, and submitted 
evidence to support, that he had onset of a psychiatric 
disability during military service and immediately following 
service separation.  He submitted a May 2010 letter from M.C.N., 
M.D., a former military physician who stated he treated the 
Veteran for depression and related psychiatric symptoms as early 
as 1991, while the Veteran was still on active duty.  In the 
absence of evidence to the contrary, the Board accepts this 
statement as credible.  Nevertheless, this statement does not 
serve as a sufficient basis to support the award of an earlier 
effective date.  

Unless otherwise authorized by statute, an effective date for 
entitlement to compensation cannot be retroactive for more than 
one year from the date of application.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997); see 38 C.F.R. § 3.400.  The Board 
further notes that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  The provisions of 38 C.F.R. § 3.157 only 
apply, however, once a formal claim for compensation or pension 
has been allowed or compensation disallowed because the 
disability is not compensable.  See MacPhee v. Nicholson, 459 
F.3d 1323, 1326-27 (Fed. Cir. 2006).  

Here, the Veteran's April 23, 2004, claim was not preceded by any 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as 
such, that regulation does not afford a basis for finding that a 
claim, be it formal or informal, of entitlement to service 
connection for a psychiatric disability was filed earlier than 
that date, and the report of psychiatric treatment during and 
immediately following service may not be accepted as an informal 
claim.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993).  The Board also notes that VA was not aware at that time 
immediately following service that the Veteran was receiving 
treatment for a psychiatric disability, as such treatment was 
only recently brought to VA's notice, after receipt of the April 
2004 claim.  The mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must be 
some intent by the claimant to apply for a benefit.  See Brannon, 
12 Vet. App. at 34-35.  Such intent is not present in this case 
until receipt of the April 23, 2004 informal claim, and thus, the 
assignment by the RO of that date as an effective date for the 
award of service connection for a psychiatric disability was 
proper.  

Finally, in his August 2010 hearing testimony and written 
statements, the Veteran has stated that because the Social 
Security Administration (SSA) found in 1997 that he was disabled 
in part due to a psychiatric disability, an effective date back 
to the date of that determination is warranted.  The Board is 
cognizant that regulations such as 38 C.F.R. § 3.153 allow for 
certain prescribed government forms to serve as joint 
applications for both SSA and VA death benefits; however, no such 
regulation establishes that a claim for Social Security 
Disability benefits will also constitute a joint claim for VA 
service connection benefits.  Additionally, the Veteran did not 
bring his application for SSA benefits to the attention of VA 
until well after 2004; thus, this application does not serve as a 
prior VA compensation claim.  

In conclusion, an effective date prior to April 23, 2004, for the 
Veteran's award of service connection for bipolar disorder, major 
depression, and dysthymic disorder is not warranted.  Although 
the Veteran has alleged he was diagnosed with a psychiatric 
disability over a year prior to the effective date granted, he 
did not file a service connection claim at that time.  As a 
preponderance of the evidence is against the award of an earlier 
effective date, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).






















(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is granted, subject to 
the laws and regulations regarding payment of monetary benefits.  

Entitlement to a disability rating in excess of 10 percent prior 
to May 31, 2008, for degenerative disc disease with 
intervertebral disc syndrome of the lumbosacral spine is denied.  

Entitlement to a disability rating in excess of 20 percent 
commencing May 31, 2008, for degenerative disc disease with 
intervertebral disc syndrome of the lumbosacral spine is denied.  

Entitlement to a disability rating in excess of 10 percent prior 
to May 18, 2006, for degenerative disc disease with spondylosis 
and intervertebral disc syndrome of the cervical spine is denied.  

Entitlement to a disability rating in excess of 20 percent 
commencing May 18, 2006, for degenerative disc disease with 
spondylosis and intervertebral disc syndrome of the cervical 
spine is denied.  

Entitlement to an effective date prior to April 23, 2004, for the 
award of service connection for bipolar disorder, major 
depression, and dysthymic disorder is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


